14-1578-cr
United States v. Sturgis

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
20th day of July, two thousand sixteen.

Present:
            DEBRA ANN LIVINGSTON,
            SUSAN L. CARNEY,
                  Circuit Judges,
            TIMOTHY C. STANCEU,
                  Judge.*
_____________________________________

UNITED STATES OF AMERICA,

                           Appellee,

                  v.                                                   14-1578-cr

ALBERT L. STURGIS,

                  Defendant-Appellant.†
_____________________________________

For Appellee:                                     MONICA J. RICHARDS, Assistant United States
                                                  Attorney, Buffalo, N.Y. for William J. Hochul, Jr.,



*
   The Honorable Timothy C. Stanceu, Chief Judge of the United States Court of International Trade,
sitting by designation.
†
    The Clerk of Court is directed to modify caption as above.

                                                      1
                                              United States Attorney for the Western District of
                                              New York.

For Defendant-Appellant:                      BRIAN E. SPEARS and Nathan J. Buchok, Spears
                                              Manning LLC, Southport, Conn.


          Defendant-Appellant Albert L. Sturgis appeals from his judgments of conviction in the

United States District Court for the Western District of New York (Siragusa, J.), entered on April

2, 2014.

          UPON     DUE     CONSIDERATION             WHEREOF      it   is   hereby   ORDERED,

ADJUDGED, AND DECREED that the judgment of conviction of the district court is

AFFIRMED.

          The appeal stems from the criminal prosecution of Albert L. Sturgis who, on February 4,

2010, was charged in a multi-defendant indictment with participating in a drug-distribution

conspiracy. On September 9, 2010, a two-count superseding information charged Sturgis with

one count of conspiring to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a),

(b)(1)(A), and one count of engaging in a monetary transaction involving criminally derived

property greater than $10,000 in value, in violation of 18 U.S.C. § 1957. Sturgis entered into a

plea agreement with the government and, on September 10, 2010, pleaded guilty to both counts

in the information.    On March 27, 2014, Judge Siragusa held Sturgis’s sentencing hearing after

a number of adjournments.      At the sentencing hearing, the district court sentenced Sturgis to a

term of 130 months’ imprisonment on Count 1, and 120 months on Count 2, to run concurrently.

          We assume the parties’ familiarity with the facts, procedural history, and issues on

appeal.     Sturgis challenges the sentence on two grounds, both stemming from his contention

that Judge Siragusa should have recused himself from the proceeding. “Where, as here, no

recusal motion was made below, our review is limited to plain error.” United States v. Sanchez,

                                                 2
623 F. App’x 35, 42 (2d Cir. 2015) (summary order), cert. denied sub nom. Pagan v. United

States, 136 S. Ct. 1235 (2016).

       First, Sturgis argues that Judge Siragusa erred in failing to recuse himself under 28

U.S.C. § 455(b)(1) because he allegedly had extrajudicial knowledge of disputed facts.         Under

the statute, a judge “shall . . . disqualify himself . . . [w]here he has a personal bias or prejudice

concerning a party, or personal knowledge of disputed evidentiary facts concerning the

proceeding.” 28 U.S.C. § 455(b)(1). Sturgis relies on the second prong, but Sturgis identifies no

disputed evidentiary facts pressing this argument on appeal.            Nor does he identify any

“knowledge that [the district court] ought not to [have] possess[ed]” because it was gained in his

personal rather than professional capacity. Liteky v. United States, 510 U.S. 540, 550 (1994).

Rather, Sturgis points to information that exists in the public record or knowledge that Judge

Siragusa gained in his professional capacity. In light of these critical deficiencies, Stugis’s

§ 455(b)(1) argument does not pass muster.

       Second, in the alternative, Sturgis argues that Judge Siragusa erred in failing to recuse

himself under 28 U.S.C. § 455(a) because of a purported appearance of partiality. “Any justice,

judge, or magistrate judge of the United States shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Recusal is required when

“‘an objective, disinterested observer fully informed of the underlying facts, [would] entertain

significant doubt that justice would be done absent recusal,’ or alternatively, [when] ‘a

reasonable person, knowing all the facts,’ would question the judge’s impartiality.”          United

States v. Yousef, 327 F.3d 56, 169 (2d Cir. 2003) (first alteration in original) (quoting United

States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992)).    Here, Sturgis has not pointed to any facts

that should have compelled the judge’s sua sponte recusal.        “[A]n objective and disinterested


                                                  3
observer, knowing and understanding all of the facts and circumstances,” could not “reasonably

question” the district court’s impartiality based on the circumstances on which Sturgis relies.

SEC v. Razmilovic, 738 F.3d 14, 29 (2d Cir. 2013).

       We have considered Sturgis’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgments of conviction of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                               4